Citation Nr: 1127055	
Decision Date: 07/20/11    Archive Date: 07/29/11

DOCKET NO.  05-40 670	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama

THE ISSUES

1.  Whether there is new and material evidence to reopen a claim for service connection for a respiratory disorder.

2.  Entitlement to a compensable rating (i.e., a rating higher than 0 percent) for a right shoulder disability as a residual of a dislocation - except for from August 21 to November 30, 2007, when the Veteran had a temporary total convalescent rating under the provisions of 38 C.F.R. § 4.30.

REPRESENTATION

The Veteran is represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel

INTRODUCTION

The Veteran served on active duty in the military from October 1987 to January 1995.

This appeal to the Board of Veterans' Appeals (Board) is from a July 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

As support for his claims (at the time there were six on appeal), the Veteran testified at a video-conference hearing in October 2008 before the undersigned Veterans Law Judge (VLJ) of the Board.  During the hearing, the Veteran withdrew two of his claims - those concerning bilateral hearing loss and a right hip disorder as a residual of a muscle pull.  See 38 C.F.R. § 20.204 (2010).

The Board subsequently issued a decision in December 2008 denying two of the remaining four claims - for service connection for sinus and headache disorders.  The Board remanded the other two claims (those still at issue) to the RO via the Appeals Management Center (AMC) for further development and consideration.

In that prior remand, it was noted additionally that, in his December 2005 substantive appeal (VA Form 9), the Veteran had appeared to petition to reopen his previously denied claim for service connection for Persian Gulf War (PGW) Syndrome.  Specifically in this regard, he had submitted literature on Gulf War illnesses.  The Board therefore referred this additional claim to the RO for appropriate development and consideration.  However, it does not appear the RO has further considered this claim.  The Board still does not have jurisdiction to consider it, even in a remand, because the RO has not considered it in the first instance, much less denied it followed by the initiation of a timely appeal to the Board by the Veteran.  See 38 C.F.R. § 20.200.  See, too, Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board generally does not have jurisdiction over an issue not yet adjudicated by the RO).  Consequently, the Board is again referring this claim to the RO.

In this decision the Board is determining whether there is new and material evidence to reopen the claim for service connection for a respiratory disorder.  Since, however, the claim for a higher (compensable) rating for the right shoulder disability requires further development, the Board is remanding this claim to the RO via the AMC.


FINDINGS OF FACT

1.  In an unappealed November 1995 rating decision, the RO initially considered and denied the Veteran's claim for service connection for a respiratory disorder.

2.  The additional evidence received or otherwise obtained since that November 1995 rating decision is cumulative or redundant of evidence already considered in that decision or does not raise a reasonable possibility of substantiating this claim.


CONCLUSIONS OF LAW

1.  Since not appealed, the RO's November 1995 decision initially considering and denying the Veteran's claim for service connection for a respiratory disorder is final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2010).

2.  And since that November 1995 decision, there is no new and material evidence to reopen this claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss whether the claim has been properly developed for appellate review.  The Board will then determine whether there is new and material evidence to reopen the claim, and if there is, address the claim on its underlying merits, providing relevant statutes, VA regulations, precedent cases, the relevant factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

VA has duties to notify and assist the Veteran in substantiating this claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claims; (2) that VA will obtain and assist him in obtaining; and (3) that he is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  For a claim, as here, pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 was amended to eliminate the requirement that VA also request that he submit any evidence in his possession that might substantiate his claim.  See 73 FR 23353 (Apr. 30, 2008).

These Veterans Claims Assistance Act (VCAA) notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.


Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court of Appeals for Veterans Claims (Court/CAVC) held that VA must both notify a claimant of the evidence and information necessary to reopen the claim and of the evidence and information necessary to establish entitlement to the underlying benefit being sought, i.e., service connection.  To satisfy this requirement, VA adjudicators are required to look at the bases for the denial in the prior decision and provide the claimant a notice letter describing what evidence would be necessary to substantiate those elements required to establish entitlement to service connection that were found insufficient in the previous denial.  VA's Office of General Counsel issued informal guidance interpreting Kent as requiring the notice to specifically identify the kind of evidence that would overcome the prior deficiency rather than simply stating the evidence must relate to the stated basis of the prior denial.  VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), however, the United States Supreme Court made clear that a reviewing court, in considering the rule of prejudicial error, is precluded from applying a mandatory presumption of prejudice rather than assessing whether, based on the facts of each case, the error was outcome determinative.  In Sanders, the Supreme Court rejected the lower Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) that all VA notice errors are presumptively prejudicial, in part, because it was "complex, rigid, and mandatory."  Id., at 1704.  The Supreme Court rejected the Federal Circuit's analysis because it imposed an unreasonable evidentiary burden on VA to rebut the presumption and because it required VA to demonstrate why the error was harmless, rather than requiring the appellant - as the pleading party, to show the error was harmful.  Id., at 1705-06.  The Supreme Court stated that it had "warned against courts' determining whether an error is harmless through the use of mandatory presumptions and rigid rules rather than case-specific application of judgment, based upon examination of the record."  Id., at 1704-05.  Thus, it is clear from the Supreme Court's analysis that, while the Veterans Court may conclude generally that a specific type of error is more likely to prejudice an appellant, the error must nonetheless be examined in the context of the facts of the particular case.  Id. 

The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008), since overturned on other grounds in Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), that prejudicial deficiencies in the timing or content of a VCAA notice can be cured by showing the essential fairness of the adjudication will not be affected because:  (1) the defect was cured by actual knowledge on the part of the claimant ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, consideration also should be given to "whether the post-adjudicatory notice and opportunity to develop the case that is provided during the extensive administrative appellate proceedings leading to the final Board decision and final Agency adjudication of the claim ... served to render any pre-adjudicatory section 5103(a) notice error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had erred by relying on various post-decisional documents for concluding adequate 38 U.S.C.A. § 5103(a) notice had been provided to the Veteran, the Veterans Court nonetheless determined the evidence established the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore found the error harmless).

In correspondence dated in March 2003, March 2004, March 2006, and November 2009, the RO/AMC satisfied the duty to notify the Veteran concerning his claim under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  As directed in the Board's December 2008 remand, the November 2009 letter complies with the United States Court of Appeals for Veterans Claims (Court/CAVC) holding in Kent v. Nicholson, 20 Vet App 1 (2006), in that it included discussion of the requirements for reopening a previously denied and unappealed claim, contained information concerning specifically why the claim was previously denied, and cited the criteria for establishing his underlying entitlement to service connection.  Moreover, although that November 2009 letter did not precede the initial adjudication of his claim, VA since has readjudicated his claim in a January 2010 SSOC, including considering any additional evidence received in response to that additional VCAA notice.  This is important to point out because the Federal Circuit Court, as mentioned, has held that a SSOC can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SSOC.  See again Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  As a matter of law, the provision of adequate VCAA notice prior to a readjudication rectifies ("cures") any timing problem associated with inadequate notice or lack of notice prior to an initial adjudication.  See again also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

And there has not been reason to again readjudicate the claim since that January 2010 SSOC because no additional evidence has been submitted or identified as existing that would change the outcome of that adjudication.  See Medrano v. Nicholson, 21 Vet. App. 165, 173 (2007).  See also 38 C.F.R. §§ 19.31, 19.37.

And, as already explained, as the pleading party, the Veteran, not VA, has the evidentiary burden of proof of showing there is a VCAA notice error - either in timing or content - and, moreover, that it is unduly prejudicial, meaning outcome determinative of his claim.  See Sanders, supra (reversing prior case law imposing a presumption of prejudice regarding any notice deficiency and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  He and his representative have not made any such pleading or allegation.

As far as the duty to assist the Veteran in obtaining all relevant evidence in support of his claim, the VCAA left intact the requirement that he first present new and material evidence to reopen his claim under 38 U.S.C.A. § 5108 before the Board may determine whether the duty to assist has been satisfied and proceed to evaluate the merits of the claim.  See 38 U.S.C.A. § 5103A(f); see also Paralyzed Veterans of America, 345 F.3d 1334 (Fed. Cir. 2003).  VA is not obligated, for example, to schedule him for an examination for a medical nexus opinion unless and until he submits new and material evidence to reopen his claim.  38 C.F.R. § 3.159(c)(4)(iii).  And in a service-connection claim, the requirement of a "contemporaneous" examination does not require a new examination based upon the mere passage of time.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).

Furthermore, VA obtained all medical and other records the Veteran and his representative identified as relevant to this claim.  Hence, no further development of this claim is necessary to meet the requirements of the VCAA.

II.  Whether there is New and Material Evidence to Reopen the Claim for Service Connection for a Respiratory Disorder

The Veteran ultimately is trying to establish his entitlement to service connection for a respiratory disorder.  Since, however, this claim has been previously considered and denied in November 1995, and he did not appeal that earlier decision, the Board has to initially determine whether there is new and material evidence to reopen this claim because that prior decision is final and binding on him based on the medical and other evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103.  See also Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims); and VAOPGCPREC 05-92 (March 4, 1992).

If the Board determines there is no new and material evidence, this is where the analysis must end, and what the RO may have determined in this regard is irrelevant as further consideration of the claims is neither required nor permitted.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).

In general, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

To establish entitlement to direct service connection for the claimed disability, there generally, though not always, must be:  (1) medical evidence confirming the Veteran or Appellant currently has the claimed disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) medical evidence of a nexus or link between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Turning now to the facts and procedural history of this particular case at hand, the RO initially considered and denied this claim in November 1995 because the Veteran's service treatment records (STRs) showed shortness of breath that was acute and transitory and resolved, so not chronic, i.e., permanent.  Importantly in this regard, his STRs were unremarkable for any diagnosis of a chronic respiratory disorder during his active military service.  In addition, there was no competent and credible evidence of a then current diagnosis of a respiratory disorder, that is, at the time of that November 1995 rating decision.  And although not a specified basis for the denial, there also was no medical nexus evidence etiologically linking any then current respiratory disorder (even if assuming for the sake of argument the Veteran had one) to his military service, including to exposure to volcanic ash.

The only VA compensation examination the Veteran had had since service, in April 1995, had failed to reveal any indication, showing, or finding, such as a diagnosis, of a respiratory disorder.

The RO notified the Veteran of that initial decision denying this claim later in November 1995 and apprised him of his procedural and appellate rights, but, as mentioned, he did not appeal.  Consequently, in the absence of an appeal, that initial November 1995 decision denying his claim is final and binding on him based on the evidence then of record.  See 38 U.S.C.A. § 7105(c); see also 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103.  So, to reopen this claim and warrant review of the prior disposition concerning it, there has to be new and material evidence.  See 38 U.S.C.A. § 5108.

When a claim to reopen is presented, a two-step analysis is performed.

The first step is to determine whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  See 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According to VA regulation, "new" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).

Second, if VA determines that the evidence is new and material, VA may then evaluate the merits of the claim on the basis of all evidence of record (i.e., conduct a de novo review), but only after ensuring that the duty to assist has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set forth in Elkins v. West, 12 Vet. App. 209 (1999)), overruled on other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  The second step is applicable only when the preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).

The evidence that must be considered in determining whether there is a basis for reopening this claim is the evidence that has been added to the record since the most recent final and binding RO decision, regardless of the specific basis of that denial.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).  So, here, the RO's November 1995 decision marks the starting point for determining whether there is new and material evidence.

Since that November 1995 decision, the Veteran has submitted written statements, as well as private and VA clinical and examination reports.  He also has testified at a video-conference hearing before the Board.

In regard to his written statements and oral hearing testimony, the Veteran has merely continued to argue that he has a respiratory disorder attributable to his military service.  But he made this same allegation before the RO initially considered and denied his claim in November 1995.  So, even when initially considering and denying his claim in November 1995, there was recognition and acknowledgment of his personal belief that he has a respiratory disorder and that it is a result of his military service.  Thus, merely reiterating this allegation is not new evidence.  See Bostain v. West, 11 Vet. App. 124 (1998) (lay hearing testimony that is cumulative of previous contentions considered by decision maker at time of prior final disallowance of the claim is not new evidence).  See also Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).

In his initial May 1995 claim application (VA Form 21-526), the Veteran included attachments maintaining that he had developed a chronic respiratory disorder.  He attributed this respiratory disorder to an incident during his military service.  He said that he had assisted a dive team in digging out utility boats and resultantly had developed a breathing problem.  He added that he had received treatment at that time for this, but that he continued to have breathing difficulties during the following year that also had persisted up to the filing of his claim.


The RO's November 1995 decision took note of these contentions regarding his breathing problems in service.  Moreover, his complaints of shortness of breath were noted in the report of a November 1994 physical examination that was conducted prior to his separation from service.  So there is no disputing he had reported breathing difficulties during his service.  But even so, as explained to him during his more recent October 2008 video-conference hearing, there still has to be some competent and credible indication he now has a respiratory disorder or at least has at some point since filing the petition to reopen this claim, to in turn suggest he has chronic disability as a consequence of that event in service and his complaints in service, even accepting they occurred.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability).  But see, too, McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

If there still is not this required evidence of a ratable respiratory disability, the derivative or downstream question of whether there is a relationship or correlation between this claimed, but for all intents and purposes nonexistent, disability and the breathing problems reported in service is ultimately inconsequential and, therefore, irrelevant.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  Boldness and italics added for emphasis.


Hence, in trying to reopen this claim for a respiratory disorder, there first necessarily needs to be some additional evidence since the RO's November 1995 decision establishing the Veteran has this claimed disability.  And, importantly, this determination is based on objective data, so not merely on his unsubstantiated lay opinion that he does.  Medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but may instead, depending on the facts of the particular case, be demonstrated by competent and credible lay evidence under 38 U.S.C. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition (e.g., a broken leg, separated shoulder, pes planus (flat feet), tinnitus (ringing in the ears), varicose veins, etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  See also 38 C.F.R. § 3.159(a)(1) and (a)(2).

The Court has held that lay assertions of medical causation generally cannot suffice to reopen a claim under 38 U.S.C.A. § 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993); Routen v. Brown, 10 Vet. App. 183, 186, (1997).  And while it is true that evidence submitted in an effort to reopen a claim is presumed credible, albeit just for the limited purpose of making this threshold preliminary determination of whether it is new and material (see Justus v. Principi, 3 Vet. App. 510, 513 (1992)), there still ultimately has to be an underlying respiratory disability, and chronic one at that, to account for the Veteran's subjective lay complaints.  

Else, there is no current disability to attribute to his military service.  
See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001) (indicating that pain, alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).

Even prior to initially considering and denying his claim in November 1995, the RO had the Veteran undergo a VA compensation examination in April 1995.  And that examination did not result in a pertinent diagnosis.  The results of his pulmonary function tests (PFTs) were "normal"; there was only suggestion of a possible polyp or retention cyst in his right maxillary sinus, based on an X-ray of his paranasal sinuses.

During his more recent October 2008 video-conference hearing, the Veteran referred to buddy statements that he said would show he was present a Mt. Pinatubo and, therefore, presumably exposed to the volcanic ash claimed.  He also indicated that he had received contemporaneous treatment for resultant respiratory illness.  Nevertheless, even if presumed true and thus credible, this evidence is not tantamount to concluding he has a chronic respiratory disorder as a consequence of this claimed event and treatment during his service.  Indeed, arguments based on what amounts to the same evidence of record at the time of the previous final denial of the claim do not constitute the presentation of new and material evidence.  Untalan v. Nicholson, 20 Vet. App. 467 (2006).

Also since the November 1995 decision, private and VA treatment records have been added to the file, but none are material to the claim in terms of attributing any current respiratory disorder to the Veteran's military service.  In fact, most of these additional records are not remotely pertinent to his claim for a respiratory disorder, rather, concern evaluation and treatment of other unrelated conditions.  Indeed, there is no evidence of evaluation or treatment for a respiratory disorder, specifically.  An outpatient record shows that in April 2004 he underwent new-patient evaluation at a VA medical facility.  But, even then, he specifically denied any then-current respiratory problems.  So merely submitting additional medical records of this sort does nothing to address the more determinative issues of current disability and causation of this current disability in terms of any potential relationship or correlation with his military service.  See Cox v. Brown, 5 Vet. App. 95 (1993) and Morton v. Principi, 3 Vet. App. 508 (1992) (per curiam) (medical records describing Veteran's current condition are immaterial to the issue of service connection and are insufficient to reopen a claim for service connection based on new and material evidence).  

There is still no evidence of a current respiratory disorder that is etiologically linked to the Veteran's breathing problems reported during his military service.  The RO's prior November 1995 final and binding denial of his claim already explicitly considered his STRs, including as they concerned any relevant symptoms he had experienced during his service.  At that time it was also noted that VA examination and diagnostic testing, including PFT in April 1995, had failed to reveal an underlying respiratory disorder.  And, importantly, this continues to be the case; he has failed to submit any additional clinical records that might otherwise substantiate that he has a chronic respiratory disorder that was incurred in service.  And without such crucial evidence, his petition to reopen his claim for service connection for a respiratory disorder cannot succeed.  "[T]he determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim, in the final sentence of 38 C.F.R. § 3.156(a), does not create a third element in the reopening process but is a component of the question of what is new and material evidence, rather than a separate determination to be made if evidence is new and material."  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen).  Shade held that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim."  There is not this required indication in this particular instance, however, since the Veteran already has received the assistance of a VA compensation examination that proved unremarkable.  And, as mentioned, he is not entitled to another VA compensation examination unless and until there is new and material evidence to reopen his claim.  38 C.F.R. § 3.159(c)(4)(iii).


In sum, none of the additional evidence since the prior final and binding decision in November 1995 addresses the element of service connection that was missing in that prior denial of the claim - i.e., proof of a current, ratable, respiratory disability.  Thus, there is no new and material evidence to reopen this claim for a respiratory disorder, and the petition must be denied.  38 C.F.R. § 3.156.  Furthermore, in the absence of new and material evidence, the benefit-of-the-doubt doctrine does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

The petition to reopen the claim for service connection for a respiratory disorder is denied.


REMAND

The Veteran maintains that, because he has discomfort in his right shoulder, a compensable rating is warranted.  In this regard, lay statements are considered to be competent evidence when describing symptoms of a disease or disability or an event.  However, symptoms must be viewed in conjunction with the objective medical evidence of record.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In December 2008, the Board remanded the claim for a higher (compensable) rating for the right shoulder disability to the RO, via the AMC, for further development and consideration.  Among other things, the Veteran was to be scheduled for a VA compensation examination of his right shoulder, so in relation to this claim.  In remanding this claim, the Board pointed out that a prior VA examination in June 2003 had failed to find any radiographic evidence of arthritis, such as to account for the Veteran's claimed discomfort (pain in this shoulder, etc.).  However, he since had undergone right shoulder surgery in August 2007, at which time magnetic resonance imaging (MRI) had revealed arthritis of the acromioclavicular (AC) joint of this shoulder.  And because of his need to convalesce following that surgery, he received a temporary 100 percent rating for his right shoulder disability from August 21 to November 30, 2007, under the provisions of 38 C.F.R. § 4.30 ("Paragraph 30").  His prior 0 percent rating for this disability resumed as of December 1, 2007.

Pursuant to the Board's December 2008 remand, the Veteran had another VA examination in December 2009 to reassess the severity of this right shoulder disability, post-operative.  In commenting on the X-ray results, the examiner only noted evidence of the modified Mumford procedure.  He indicated the joint spaces were well maintained and that there were no soft tissue or bone abnormalities.  The examiner did not comment on the finding of arthritis by the surgeon who had performed the surgery (Mumford procedure) in 2007.  Perhaps this is because an MRI is better able to identify the presence of arthritis and its attendant complications than an X-ray.  Also, this surgeon seemingly would have a more intimate view as far as detecting arthritic changes when performing the surgical procedure.  Still further, arthritis is not a disease that is subject to remission inasmuch as even VA concedes it is chronic (permanent), per se, as evidenced by the fact that it is one of the conditions that may be presumptively associated with a Veteran's military service if initially manifested to a compensable degree of at least 10-percent disabling within one year of his discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

As such, it is unclear whether the Veteran has arthritis in his right shoulder when considering the reported results of his MRI versus X-rays.  It also remains indeterminate whether, even assuming he has arthritis in this shoulder, it is a consequence of his injury (dislocation or separation) of this shoulder during his military service and, therefore, service connected.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (indicating that, when it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, 38 C.F.R. §§ 3.102 and 4.3, requiring that reasonable doubt on any issue be resolved in the Veteran's favor, dictate that such signs and symptoms be attributed to the service-connected disability.)

The December 2009 VA examination report does not address these important issues.

If it is confirmed the Veteran has arthritis in his right shoulder, then this would necessitate, at minimum, assigning at least a 10 percent rating for this disability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Indeed, this is true even regardless of whether he has any associated limitation of motion of this shoulder.  This is because DC 5003 and 38 C.F.R. § 4.59 provide that painful motion due to degenerative arthritis, if established by X-ray, is deemed to be limitation of motion and warrants the minimum rating for a joint, even if there is no actual limitation of motion.  See also Lichtenfels v. Derwinski; 1 Vet. App. 484, 488 (1991).

If, on the other hand, it is determined the Veteran does not have arthritis in this shoulder, then he would not automatically be entitled to this minimum compensable rating.

Consequently, further opinion is needed.  The Court has held that once VA undertakes the effort to provide an examination for a claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  See also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); and Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence ... is essential for a proper appellate decision").

Accordingly, this claim is again REMANDED for the following additional development and consideration:

1.  If still available to provide further comment, forward the claims file to the VA examiner that performed the December 2009 examination of the Veteran and ask that he submit an additional statement concerning whether the Veteran has arthritis in his right shoulder and, if so, the etiology of the arthritis - but specifically in terms of the likelihood (very likely, as likely as not, or unlikely) it is attributable to or the result of the dislocation or separation of this shoulder the Veteran sustained during his military service and therefore service connected.  [Note:  service connection already has been established for residuals of that shoulder separation, so the injury in service already has been conceded and the Board only needs to know whether the Veteran has arthritis in this shoulder as a consequence.]

The term "as likely as not" means at least 50 percent probability.  It does not, however, mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

In making this determination, the examiner should consider the MRI results preceding the Veteran's August 2007 surgery indicating he has arthritis in this shoulder, and try and reconcile these results with X-rays, including apparently during the December 2009 VA examination, suggesting otherwise.

If, for whatever reason, it is not possible or feasible to have this same VA examiner provide this further comment, then have someone else comment that is equally qualified to provide this necessary additional medical opinion.  If this latter situation arises, it may be necessary to have the Veteran reexamined, but this is left to the designee's discretion as to whether another examination is needed to make this remaining determination.

Whoever is designated to provide this additional comment must discuss the rational of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

And to facilitate providing this additional comment, it is imperative the designated examiner review the claims file (or, in the case of the prior examiner, refamiliarize himself with the pertinent evidence in the claims file) for the relevant medical and other history.  This review includes considering this and the Board's prior remand.

*If examination is necessary, the Veteran is hereby advised that failure to report for this scheduled VA examination, without good cause, may have detrimental consequences on this pending claim.  38 C.F.R. § 3.655.

2.  Upon completion of this additional development, readjudicate this claim in light of the additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him and his representative another SSOC and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


